In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________

No. 20-1419
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
                                    Plaintiff-Appellant,

                                v.

WALMART STORES EAST, L.P., and WAL-MART STORES, INC.,
                                    Defendants-Appellees.
                   ____________________

           Appeal from the United States District Court
               for the Western District of Wisconsin.
           No. 18-cv-804-bbc — Barbara B. Crabb, Judge.
                   ____________________

   ARGUED DECEMBER 2, 2020 — DECIDED MARCH 31, 2021
                   ____________________

   Before EASTERBROOK, RIPPLE, and ROVNER, Circuit Judges.
    EASTERBROOK, Circuit Judge. The Walmart store in Hay-
ward, Wisconsin, is open 24 hours a day, 7 days a week. It is
especially busy on Fridays and Saturdays from late May to
late August, the peak tourism season. Assistant managers
help the manager run the store, which tries to have assistant
managers on hand all the time. The store also hires addition-
al managers and supervisors who work by the hour. In April
2016 Walmart oﬀered Edward Hedican a job as one of eight
2                                                No. 20-1419

full-time assistant managers. After receiving the oﬀer, Hedi-
can revealed that, as a Seventh-day Adventist, he cannot
work between sundown Friday and sundown Saturday.
That disclosure led to a reevaluation of the oﬀer and to this
suit under Title VII of the Civil Rights Act of 1964.
    Lori Ahern, the store’s human resources manager, as-
sessed whether Walmart could accommodate Hedican’s reli-
gious practices. She concluded that doing so would require
assigning the other seven assistant managers to additional
Friday night and Saturday shifts, even though they prefer to
have weekends oﬀ. With eight assistant managers available,
any given assistant manager works (on average) six week-
end shifts out of every ten weeks. (The historical range has
been 48% to 82% of Saturdays, in particular.) If one of the
assistant managers could not work from Friday sundown to
Saturday sundown, six would rise to seven. And it would
disrupt the work schedule. Six of the eight assistant manag-
ers work ﬁve days in a row, ten hours a day (for 50-hour
weeks); the other two work four days in a row, 12 hours a
day (for 48-hour weeks). That system could be preserved if,
for example, Hedican were assigned permanently to one of
the 4-day-12-hour slots, and his days never included week-
ends. But then other assistant managers would need to work
even more weekend days, and the store’s practice of rotating
all eight assistant managers through all eight of the sched-
ules would end. The store’s manager believes that each assis-
tant manager should have experience with all available
schedules, which (because of how these were arranged) also
requires each to work in all of the store’s departments—for
although the store is open all the time, many of its depart-
ments (including liquor and ﬁrearms) are closed some of the
time. The manager thinks that each assistant manager
No. 20-1419                                                           3

should be able to handle every department, something that
could be especially important if because of illness, vacation,
resignation, or retirement the store has fewer than eight as-
sistant managers available.
    Ahern concluded that accommodating Hedican would
leave the store short-handed at some times, or would require
it to hire a ninth assistant manager, or would compel the
other seven assistant managers to cover extra weekend shifts
despite their preference to have weekends oﬀ. She therefore
raised with Hedican the possibility that he apply for an
hourly management position, which would not be subject to
the rotation schedule for the eight assistant managers. Hedi-
can did not do so. Instead he ﬁled a charge with the Equal
Employment Opportunity Commission, which decided to
prosecute a failure-to-accommodate suit on its own behalf.
See EEOC v. Waﬄe House, Inc., 534 U.S. 279 (2002).
    Title VII forbids employment discrimination on account
of religion. 42 U.S.C. §2000e–2(a)(1). Section 2000e(j) adds:
   The term “religion” includes all aspects of religious observance
   and practice, as well as belief, unless an employer demonstrates
   that he is unable to reasonably accommodate to an employee’s or
   prospective employee’s religious observance or practice without
   undue hardship on the conduct of the employer’s business.

Walmart contends that its invitation to Hedican to apply for
an hourly management position satisﬁes its duty to accom-
modate his religious practice and that any greater obligation
would yield an “undue hardship” as that term was under-
stood in Trans World Airlines, Inc. v. Hardison, 432 U.S. 63, 84
(1977): “To require [an employer] to bear more than a de min-
imis cost in order to give [an employee] Saturdays oﬀ is an
undue hardship.” (From now on, we’ll use the phrase “slight
4                                                 No. 20-1419

burden” to avoid the Latin.) On motion for summary judg-
ment, the district judge sided with Walmart. 2020 U.S. Dist.
LEXIS 8596 (W.D. Wis. Jan. 16, 2020). The judge thought that
an hourly management job would have been a reasonable
accommodation, even though the entry-level pay of that po-
sition is lower than the entry-level pay of an assistant man-
ager. And the judge believed that interference with the
store’s rotation system would exceed a slight burden.
    The EEOC’s appeal observes that an opportunity to ap-
ply to be an hourly manager is not necessarily an accommo-
dation; after all, an applicant may be turned down, and the
need to apply seems a gratuitous insult to someone who has
already been oﬀered a managerial job. Walmart responds
that Ahern’s invitation to Hedican to apply for an hourly po-
sition meant no more than a request that he ﬁll out some pa-
pers diﬀerent from the documents required to assume the
position of assistant manager. Cf. Wright v. Runyon, 2 F.3d
214 (7th Cir. 1993). We shall never know what would have
happened if Hedican had used this opportunity, because he
was not interested in it. Ahern testiﬁed by deposition that “I
did communicate to [Hedican] what [hourly] positions were
open at the Hayward store and directed him on how to ap-
ply if those were of interest to him. He said those were not.”
Given an opportunity in his own deposition to contradict
Ahern, Hedican did not say that an hourly position would
have been accepted. The diﬀerence between an oﬀer of an
hourly management job, and an opportunity to apply for an
hourly management job, therefore does not maqer to the
outcome of this suit. Walmart made an oﬀer that could have
put Hedican in a management job without working on the
Sabbath, but he wanted to be an assistant manager and noth-
No. 20-1419                                                  5

ing less. Unless Title VII entitles Hedican to that position,
Walmart must prevail.
    According to the EEOC, Walmart could have oﬀered
Hedican several accommodations that would have enabled
him to be an assistant manager. One would have been to
give him that job and let him trade shifts with other assistant
managers. But that would not be an accommodation by the
employer, as Title VII contemplates. This proposal would
thrust on other workers the need to accommodate Hedican’s
religious beliefs. That’s not what the statute requires. Hardi-
son addressed and rejected the sort of shift-trading system
that the EEOC now proposes. 432 U.S. at 78–79. The Su-
preme Court held that Title VII does not require an employ-
er to oﬀer an “accommodation” that comes at the expense of
other workers.
   There’s a further problem: What would Walmart do if
other workers balked, as they did in Hardison? (The union in
Hardison refused to modify the rules to require workers with
more seniority to take less-desirable shifts.) If, say, four of
the seven other assistant managers declined to take extra
weekend shifts, that would consign the remaining three to
work, not six Saturdays out of ten, but nine or ten Saturdays
out of ten. In Hardison, which dealt with workers at a large
repair and maintenance facility, there were many potential
trading partners; at the Walmart store in Hayward, there are
only seven (fewer if vacations, vacancies, or sick leave re-
duce the staﬀ).
    Another possibility, according to the EEOC, would have
been to assign Hedican permanently to the 4-day-12-hour
shift and ensure that it never included Fridays or Saturdays.
Once again this is a proposal to require more weekend work
6                                                 No. 20-1419

by the other assistant managers—and without their approv-
al, as a shift-trading system entails. We repeat that the bur-
den of accommodation is supposed to fall on the employer,
not on other workers. See also Porter v. Chicago, 700 F.3d 944,
951–53 (7th Cir. 2012) (holding that Title VII does not require
an accommodation that would require other workers to
work extra weekend shifts); Baz v. Walters, 782 F.2d 701, 707
(7th Cir. 1986) (“An employer need not disturb the job pref-
erences of other employees to accommodate an employee’s
religious observance.”). The EEOC’s approach also would
make it diﬃcult for Walmart to maintain its rotation system,
designed to ensure that all of the assistant managers can
handle all of the departments. If Hedican became a specialist
in some departments, Walmart would encounter more than a
slight burden when he went on vacation or sick leave.
    And all of the EEOC’s other proposals also would require
Walmart to bear more than a slight burden when vacations,
illnesses, and vacancies reduced the number of other assis-
tant managers available. These proposals need not be dis-
cussed in detail, though it is appropriate to note that the
EEOC’s suggestion that Walmart simply accept the presence
of fewer assistant managers on weekends is a parallel to the
argument, which Hardison rejected, that Title VII requires
employers to hire workers for four-day rather than ﬁve-day
weeks and accept that some days will be short-staﬀed. 432
U.S. at 80, 84–85.
    Three Justices believe that Hardison’s deﬁnition of undue
hardship as a slight burden should be changed. See PaJerson
v. Walgreen Co., 140 S. Ct. 685 (2020) (Alito, J., concurring,
joined by Thomas & Gorsuch, JJ.). See also Small v. Memphis
Light, Gas & Water, 952 F.3d 821, 826–29 (6th Cir. 2020)
No. 20-1419                                                    7

(Thapar, J., concurring). Our task, however, is to apply Har-
dison unless the Justices themselves discard it. See, e.g., State
Oil Co. v. Khan, 522 U.S. 3, 20 (1997) (“it is this Court’s pre-
rogative alone to overrule one of its precedents”). Because
accommodating Hedican’s religious practices would require
Walmart to bear more than a slight burden (if he became one
of the eight assistant managers), and because Title VII does
not place the burden of accommodation on fellow workers,
the district court’s judgment is
                                                      AFFIRMED.
8                                                   No. 20‐1419

    ROVNER, Circuit Judge, dissenting. I respectfully part ways
with my colleagues because I think there is a question of fact
as to whether Walmart did enough to explore ways of accom‐
modating Hedican’s religion. I would therefore reverse and
remand for a trial.
    Although Ahern considered whether it might be feasible
to adjust other assistant managers’ schedules in some manner
(including voluntary shift‐trades) so that Hedican would
never have to work on a Friday night or Saturday, one thing
she did not do is consult with the other managers in making
her assessment. I agree with my colleagues that accommodat‐
ing Hedican in this way posed a challenge, given the store’s
24‐hour schedule, busy weekends, and the demand among
staﬀ for time oﬀ on Fridays, Saturdays, and Sundays. Yet
Hedican was available to work on Fridays, Saturday nights
and Sundays, and if he were willing to disproportionately ac‐
cept shift assignments during the 48 of 72 weekend hours out‐
side of his observed Sabbath, then other managers might have
been willing to pick up the slack on Friday nights and Satur‐
days. Ahern could not know for certain unless she asked, and
yet she did not. See Walmart Br. at 48‐49 n.5. I appreciate the
store’s need for predictability in scheduling, but had Ahern
convened the managerial staﬀ to discuss the possibilities, she
might have discovered that it was in fact feasible to accommo‐
date both Hedican and the other managers. Cf. Opuku‐Boateng
v. California, 95 F.3d 1461, 1471‐72 (9th Cir. 1996) (flawed, in‐
formal poll of other workers insuﬃcient to demonstrate that
shift‐trades were not a feasible means of accommodating
plaintiﬀ’s inability to work on Sabbath).
   Discussion of the diﬃculty of accommodating Hedican
brings to mind the sorts of excuses employers long trotted out
No. 20‐1419                                                   9

for why it was impractical to hire women of child‐bearing age:
that employers could not aﬀord to waste resources training
employees who would quit as soon as they were pregnant;
that projects and deadlines could not accommodate the gaps
of maternity leave and the vagaries of daycare and school
schedules; that client needs could not be met on a nine to five,
Monday through Friday schedule. Indeed, child‐bearing and
parenting did pose challenges for working women and their
employers, but accommodations that were a long time in
coming—flexible hours, remote work, job‐sharing, family
leave time—have shown why work and motherhood were
never as incompatible as employers once thought.
   That a business historically has been run in a certain way
does not mean that is the only or best way in which it can be
run. I grant that Walmart’s scheduling needs are genuine. But
the duty to reasonably accommodate entails an obligation to
look at matters with fresh eyes and to separate what is neces‐
sary from what, to date, has been customary. I think there is a
jury question as to whether Walmart went far enough in con‐
sidering whether Hedican’s religious scheduling needs could
be accommodated.
    Ahern did suggest that Hedican might instead apply for
an hourly supervisory position. Setting aside any diﬀerences
between the two positions (including starting pay), I am not
convinced that inviting Hedican to apply for a diﬀerent posi‐
tion for which he was obviously qualified constitutes a mean‐
ingful accommodation. After all, the company had already of‐
fered Hedican an ostensibly superior job. Now it was treating
him as a near‐stranger who needed to start over. The com‐
pany’s counsel suggested at argument that application for an
hourly position was simply a matter of paperwork, but its
10                                                        No. 20‐1419

brief suggests otherwise,1 and in any case it does not appear
that this was ever communicated to Hedican. It was not Hedi‐
can’s responsibility to ferret this out.
    The record shows that Walmart gave serious thought to
whether it could accommodate Hedican and I commend the
company for the eﬀorts it did make. But a jury could nonethe‐
less conclude that more was required to discharge its duty of
reasonable accommodation.
     I respectfully dissent.




     1
     See, e.g., Walmart Br. at 9 (noting that with Ahern’s help, Hedican
would have a “leg up” in applying for other positions, as Ahern was in‐
volved with the interviewing), and 24 (faulting Hedican for not asking
Walmart to bypass the usual application process for other positions).